UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                _______________

                                Nos. 19-3847 & 19-3892
                                  _______________

                             DANSKO HOLDINGS, INC.,
                                               Appellant in No. 19-3892

                                            v.

                                BENEFIT TRUST CO.,
                                                  Appellant in No. 19-3847
                                  _______________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                              (D.C. No. 2:16-cv-00324)
                         District Judge: Hon. Jan E. DuBois
                                  _______________

                              Argued: November 16, 2020

                 Before: AMBRO, BIBAS, and ROTH, Circuit Judges.

                                   _______________

                                       ORDER
                                   _______________

    The panel has revised the opinion issued on March 16, 2021 and added nine words to
the first full paragraph on page 7. The Clerk is directed to file the amended opinion. The
judgment remains the same.


                                                       ATTEST:


                                                       s/Patricia S. Dodszuweit
                                                       Clerk

DATED: March 25, 2021
Tmm/cc: Robert W. Hayes, Esq.
Joshua Bachrach, Esq.
Richard N. Bien, Esq.
J. Bradley Leitch, Esq.




                          2